Kupferman, J. P. (dissenting in part).
While I concur to the effect that the motion for leave to amend the answer to assert counterclaims should have been granted, I see no reason to deny partial summary judgment to the plaintiff.
Paragraph 8 (b) of the agreement of July 26, 1985 between Pantry Pride, Inc., and the plaintiff provided for the payment in the event of "Discharge for Cause”. While perhaps we might stay entry of the judgment (see, e.g., Stigwood Org. v Devon Co., 44 NY2d 922; Dalminter, Inc. v Dalmine, S.p.A., 29 AD2d 852, 853, affd 23 NY2d 653), that does not mean we should deny the plaintiff’s motion.
Sullivan, Carro and Milonas, JJ., concur with Rosenberger, J.; Kupferman, J. P., dissents in part in an opinion.
Order, Supreme Court, New York County, entered on May 28, 1987, and judgment of said court, entered on June 4, 1987, reversed, on the law, to grant appellants leave to amend their answer to assert counterclaims for breach of contract, breach of fiduciary duty and intentional interference with prospective economic advantage, and to deny the motion for partial summary judgment, and the aforesaid judgment vacated, without costs and without disbursements.